DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 3/31/2020. Claims 1-20 are pending and considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“navigation tracking device” is an optical, magnetic and/or inertial navigation tracker, as disclosed in applicant’s specification, paragraphs [0082-0097] (PGPub);
“supporting device” is a bed, as disclosed in applicant’s specification, paragraph [0068]; 
“robotic-arm fixing device” is a vertical frame and a horizontal cantilever attaching the robotic arm to the bed, as disclosed in applicant’s specification, paragraph [0069]; and
“surgical-object fixing device” is a connector for fixing a patient or patient body part to a bed, as disclosed in paragraph [0088].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the limitations include a transitory memory.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Itkowitz et al. (U.S. Patent Number 10,993,772, hereinafter Itkowitz) in view of Al Jewad et al. (US-2019/0380794-A1, hereinafter Al Jewad).
Regarding claim 1, Itkowitz discloses:
A navigation surgical system, comprising a robotic system and a navigation system communicatively connected to the robotic system, the robotic system comprising a robotic arm, the navigation system comprising a navigation tracking device (col. 13, line 44 - col. 14, line 47; col. 21, line 61 - col. 23, line 17; FIG. 11D, surgical table-1100, and computer-assisted devices-1131a,b; and FIG. 11F, surgical table-1100, and computer-assisted device-1151);
wherein the robotic system has a robotic-arm based coordinate system established according to the robotic arm, and the robotic-arm based coordinate system is configured to be fixed relative to a supporting device (col. 8, line 60 - col. 9, line 5; col. 22, line 51 - col. 23, line 17; and FIG. 2, computer-assisted system-200, computer-assisted device-210, manipulator-260, and surgical table-280); and
wherein the navigation system has a reference coordinate system that is recognizable by the navigation tracking device, and the reference coordinate system is configured to be fixed relative to the supporting device (col. 21, line 61 - col. 22, line 39).
Itkowitz does not disclose that the navigation surgical system is configured to determine a relative position between a robotic arm and a navigation tracking device according to a relative position between a robotic-arm based coordinate system and a supporting device, and a relative position between a reference coordinate system and a supporting device. However, Al Jewad discloses a surgical robot in which the distance between a robot arm and a camera is determined based on the distance between the robot arm and a patient bed and the distance between the patient bed and the camera, including the following features:
wherein the navigation surgical system is configured to determine a relative position between the robotic arm and the navigation tracking device according to a relative position between the robotic-arm based coordinate system and the supporting device, and a relative position between the reference coordinate system and the supporting device (paragraphs [0048-0056] and FIG. 2, surgical robot-102, robot arm-104, camera-200, and patient-210).
Al Jewad teaches that the movement of a robot arm can be tracked using a camera and tracking markers secured to a patient bed or robot arm (paragraph [0053]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the camera and tracking markers of Al Jewad into the system for using infrared emitters and/or detectors to track the relative position of a surgical manipulator and a surgical table of Itkowitz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of controlling the movement of a surgical instrument applied to a patient. A person of ordinary skill would understand the importance of monitoring and controlling the movement of a surgical instrument.
Regarding claim 2, Itkowitz further discloses:
further comprising a robotic-arm fixing device, wherein the robotic arm is fixed on the supporting device by the robotic-arm fixing device, wherein the robotic-arm fixing device comprises a vertical frame and a horizontal cantilever, and wherein the frame has a first end fixed on the supporting device and a second end connected to a first end of the horizontal cantilever, and a second end of the horizontal cantilever is connected to the robotic arm (col. 13, line 44 - col. 14, line 47; FIG. 11D, surgical table-1100, and computer-assisted devices-1131a,b; and FIG. 11F, surgical table-1100, and computer-assisted device-1151).
Regarding claim 3, Itkowitz further discloses:
wherein the robotic arm has a basal joint, and the basal joint is fixed in position relative to the supporting device, and wherein the robotic-arm based coordinate system is established according to the basal joint (col. 9, lines 6-22; col. 13, line 44 - col. 15, line 3; FIG. 11D, surgical table-1100, and computer-assisted devices-1131a,b; and FIG. 11F, surgical table-1100, and computer-assisted device-1151).
Regarding claim 4, Itkowitz further discloses:
wherein the navigation surgical system is configured to obtain the relative position between the robotic-arm based coordinate system and the supporting device according to a length of the horizontal cantilever and a height of the horizontal cantilever relative to the supporting device (col. 15, line 57 - col. 16, line 20).
Regarding claim 5, Itkowitz further discloses:
further comprising a surgical trolley, wherein the robotic arm is mounted on the surgical trolley (col. 8, line 60 - col. 9, line 22; and FIG. 2, computer-assisted system-200, computer-assisted device-210, mobile cart-215, manipulator-260, and surgical table-280);
the surgical trolley is fixed in position relative to the supporting device (col. 22, line 51 - col. 23, line 17);
wherein the robotic arm has a basal joint that is fixed in position relative to the surgical trolley (col. 8, line 60 - col. 9, line 22; and FIG. 2, computer-assisted system-200, computer-assisted device-210, mobile cart-215, set-up joints-240, manipulator-260, and surgical table-280);
the robotic-arm based coordinate system is established according to the basal joint (col. 8, line 60 - col. 9, line 22); and
wherein the reference coordinate system is established according to the supporting device or according to the surgical trolley (col. 15, line 57 - col. 16, line 20).
Regarding claim 6, Itkowitz does not disclose a navigation arm provided with multiple degrees of freedom. However, Al Jewad further discloses:
further comprising a navigation arm, wherein the navigation tracking device is fixed on the supporting device by the navigation arm, and the navigation arm is provided with multiple degrees of freedom to drive the navigation tracking device connected to an end of the navigation arm to move, and to adjust a position and a posture of the navigation tracking device (paragraph [0048] and FIG. 2, camera-200, and camera stand-202).
Al Jewad teaches that a surgical robot system should include a camera stand which moves, orients and supports a camera in a desired position (paragraph [0048]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the camera stand of Al Jewad into the system for using infrared emitters and/or detectors to track the relative position of a surgical manipulator and a surgical table of Itkowitz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of monitoring the movement of a surgical instrument applied to a patient. A person of ordinary skill would understand the importance of monitoring and controlling the movement of a surgical instrument.
Regarding claim 7, Itkowitz does not disclose a navigation arm provided with multiple degrees of freedom. However, Al Jewad further discloses:
wherein the navigation arm has a navigation basal joint, and the navigation basal joint is fixed in position relative to the supporting device (paragraphs [0048-0056] and FIG. 2, camera-200, and camera stand-202); and
wherein the reference coordinate system is established according to the supporting device or at the navigation basal joint (paragraph [0053]).
Al Jewad teaches that a surgical robot system should include a camera stand which moves, orients and supports a camera in a desired position (paragraph [0048]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the camera stand of Al Jewad into the system for using infrared emitters and/or detectors to track the relative position of a surgical manipulator and a surgical table of Itkowitz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of monitoring the movement of a surgical instrument applied to a patient. A person of ordinary skill would understand the importance of monitoring and controlling the movement of a surgical instrument.
Regarding claim 9, Itkowitz does not disclose a camera and tracking markers. However, Al Jewad further discloses:
wherein the navigation tracking device is an optical navigation tracking device (paragraph [0048] and FIG. 2, camera-200); 
the navigation system further comprising a plurality of optical markers, each of the plurality of optical markers being recognizable by the optical navigation tracking device (paragraphs [0053-0056]); and
wherein the plurality of optical markers are configured to establish the reference coordinate system (paragraphs [0053-0056]).
Al Jewad teaches that a robotic surgical system should include tracking markers configured to track the movement of a robot arm, an end-effector, a patient and/or a surgical instrument in three dimensions (paragraph [0053]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the tracking markers of Al Jewad into the system for using infrared emitters and/or detectors to track the relative position of a surgical manipulator and a surgical table of Itkowitz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of monitoring the movement of a surgical instrument applied to a patient. A person of ordinary skill would understand the importance of monitoring and controlling the movement of a surgical instrument.
Regarding claim 11, Itkowitz does not disclose a magnetic navigation tracking device. However, Al Jewad further discloses:
wherein the navigation tracking device is a magnetic navigation tracking device comprising a magnetic transmitting device and a magnetic positioning device, the magnetic transmitting device configured to generate a magnetic field, the magnetic positioning device configured to generate an electrical signal induced by the magnetic field to establish the reference coordinate system (paragraph [0056]).
Al Jewad teaches that markers can comprise an electromagnetic reflector or transceiver and the camera can include or be replaced by an electromagnetic transceiver (paragraph [0056]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the tracking markers of Al Jewad into the system for using infrared emitters and/or detectors to track the relative position of a surgical manipulator and a surgical table of Itkowitz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of monitoring the movement of a surgical instrument applied to a patient. A person of ordinary skill would understand the importance of monitoring and controlling the movement of a surgical instrument.


Regarding claim 12, Itkowitz does not disclose an inertial navigation tracking device. However, Al Jewad further discloses:
wherein the navigation tracking device is an inertial navigation tracking device (paragraphs [0147] and [0153]); and
the navigation system comprising at least one inertial navigation marker that is arranged on a surgical object and identifiable by the inertial navigation tracking device for establishing the reference coordinate system (paragraphs [0147] and [0153]; and FIG. 2, camera-200, and patient-210).
Al Jewad teaches that an inertial measurement unit (IMU) is able to obtain location measurements when a view of a camera is blocked (paragraph [0147]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the IMU of Al Jewad into the system for using infrared emitters and/or detectors to track the relative position of a surgical manipulator and a surgical table of Itkowitz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of monitoring the movement of a surgical instrument applied to a patient. A person of ordinary skill would understand the importance of monitoring and controlling the movement of a surgical instrument.
Regarding claim 13, Itkowitz further discloses:
wherein a target is provided at an end of the robotic arm, and the target is configured to track a spatial position of the end of the robotic arm (col. 38, line 57 - col. 39, line 8).
Regarding claim 14, Itkowitz further discloses:
A registration method for a navigation surgical system, the navigation surgical system comprising a robotic system and a navigation system communicatively connected to the robotic system, the robotic system comprising a robotic arm, the navigation system comprising a navigation tracking device, wherein the registration method comprises: (col. 13, line 44 - col. 14, line 47; col. 21, line 61 - col. 23, line 17; FIG. 11D, surgical table-1100, and computer-assisted devices-1131a,b; and FIG. 11F, surgical table-1100, and computer-assisted device-1151);
establishing, in the navigation surgical system, a reference coordinate system that is recognizable by the navigation tracking device, wherein the reference coordinate system is fixed in position relative to a supporting device (col. 21, line 61 - col. 22, line 39); and
 establishing a robotic-arm based coordinate system according to the robotic arm, wherein the robotic-arm based coordinate system is fixed in position relative to the supporting device (col. 8, line 60 - col. 9, line 5; col. 22, line 51 - col. 23, line 17; and FIG. 2, computer-assisted system-200, computer-assisted device-210, manipulator-260, and surgical table-280).
Itkowitz does not disclose that the navigation surgical system is configured to determine a relative position between a robotic arm and a navigation tracking device according to a relative position between a robotic-arm based coordinate system and a supporting device, and a relative position between a reference coordinate system and a supporting device. However, Al Jewad further discloses:
determining a relative position between the navigation tracking device and the robotic arm according to a relative position between the robotic-arm based coordinate system and the supporting device, and a relative position between the reference coordinate system and the supporting device (paragraphs [0048-0056] and FIG. 2, surgical robot-102, robot arm-104, camera-200, and patient-210).
Al Jewad teaches that the movement of a robot arm can be tracked using a camera and tracking markers secured to a patient bed or robot arm (paragraph [0053]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the camera and tracking markers of Al Jewad into the system for using infrared emitters and/or detectors to track the relative position of a surgical manipulator and a surgical table of Itkowitz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of controlling the movement of a surgical instrument applied to a patient. A person of ordinary skill would understand the importance of monitoring and controlling the movement of a surgical instrument.
Regarding claim 15, Itkowitz further discloses:
wherein the step of establishing the robotic-arm based coordinate system comprises establishing the robotic-arm based coordinate system according to a basal joint of the robotic arm, wherein the basal joint of the robotic arm is fixed in position relative to the supporting device (col. 9, lines 6-22; col. 13, line 44 - col. 15, line 3; FIG. 11D, surgical table-1100, and computer-assisted devices-1131a,b; and FIG. 11F, surgical table-1100, and computer-assisted device-1151).
Regarding claim 16, Itkowitz further discloses:
wherein the step of establishing the reference coordinate system comprises establishing the reference coordinate system according to a surgical trolley (col. 15, line 57 - col. 16, line 20);
according to the supporting device or according to a navigation basal joint of a navigation arm for fixing the navigation tracking device on the supporting device by the navigation arm (col. 8, line 60 - col. 9, line 22; and FIG. 2, computer-assisted system-200, computer-assisted device-210, mobile cart-215, set-up joints-240, manipulator-260, and surgical table-280); and
making the surgical trolley or the navigation basal joint of the navigation arm fixed in position relative to the supporting device (col. 22, line 51 - col. 23, line 17).
Regarding claim 17, Itkowitz further discloses:
wherein the robotic arm is fixed on the supporting device by a robotic-arm fixing device, the robotic-arm fixing device comprising a vertical frame and a horizontal cantilever, the frame having a first end fixed to the supporting device and a second end connected to a first end of the cantilever, a second end of the cantilever being connected to the robotic arm (col. 13, line 44 - col. 14, line 47; FIG. 11D, surgical table-1100, and computer-assisted devices-1131a,b; and FIG. 11F, surgical table-1100, and computer-assisted device-1151); and
wherein a position of the robotic-arm based coordinate system relative to the supporting device is determined according to a length of the cantilever and a height of the cantilever relative to the supporting device (col. 15, line 57 - col. 16, line 20).
Regarding claim 18, Itkowitz does not disclose a navigation arm provided with multiple degrees of freedom. However, Al Jewad further discloses:
further comprising fixing the navigation tracking device on the supporting device by a navigation arm to adjust a position and a posture of the navigation tracking device by the navigation arm (paragraph [0048] and FIG. 2, camera-200, and camera stand-202).
Al Jewad teaches that a surgical robot system should include a camera stand which moves, orients and supports a camera in a desired position (paragraph [0048]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the camera stand of Al Jewad into the system for using infrared emitters and/or detectors to track the relative position of a surgical manipulator and a surgical table of Itkowitz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of monitoring the movement of a surgical instrument applied to a patient. A person of ordinary skill would understand the importance of monitoring and controlling the movement of a surgical instrument.
Regarding claim 20, Itkowitz further discloses:
a controller and a memory, wherein the memory stores a computer program (col. 7, line 25 - col. 8, line 3; and FIG. 1, computer-assisted system-100, control unit-130, processor-140, and memory-150);
the controller is configured to execute the computer program by: (col. 13, line 44 - col. 14, line 47; col. 21, line 61 - col. 23, line 17; FIG. 11D, surgical table-1100, and computer-assisted devices-1131a,b; and FIG. 11F, surgical table-1100, and computer-assisted device-1151);
establishing, in a navigation surgical system, a reference coordinate system that is recognizable by a navigation tracking device, wherein the reference coordinate system is fixed in position relative to a supporting device (col. 21, line 61 - col. 22, line 39); and
 establishing a robotic-arm based coordinate system according to a robotic arm, wherein the robotic-arm based coordinate system is fixed in position relative to the supporting device (col. 8, line 60 - col. 9, line 5; col. 22, line 51 - col. 23, line 17; and FIG. 2, computer-assisted system-200, computer-assisted device-210, manipulator-260, and surgical table-280).
Itkowitz does not disclose that the navigation surgical system is configured to determine a relative position between a robotic arm and a navigation tracking device according to a relative position between a robotic-arm based coordinate system and a supporting device, and a relative position between a reference coordinate system and a supporting device. However, Al Jewad further discloses:
determining a relative position between the navigation tracking device and the robotic arm according to a relative position between the robotic-arm based coordinate system and the supporting device, and a relative position between the reference coordinate system and the supporting device (paragraphs [0048-0056] and FIG. 2, surgical robot-102, robot arm-104, camera-200, and patient-210).
Al Jewad teaches that the movement of a robot arm can be tracked using a camera and tracking markers secured to a patient bed or robot arm (paragraph [0053]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the camera and tracking markers of Al Jewad into the system for using infrared emitters and/or detectors to track the relative position of a surgical manipulator and a surgical table of Itkowitz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of controlling the movement of a surgical instrument applied to a patient. A person of ordinary skill would understand the importance of monitoring and controlling the movement of a surgical instrument.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Itkowitz in view of Al Jewad, as applied to claims 1 and 14 above, and further in view of Griffiths et al. (US-2018/0289427-A1, hereinafter Griffiths).
Regarding claim 8, Itkowitz in view of Al Jewad does not disclose a surgical-object fixing device. However, Griffiths discloses a system for registering to a surgical table, including the following features:
further comprising a surgical-object fixing device for fixing a surgical object on the supporting device and fixing the surgical object in position relative to the supporting device (paragraph [0072] and FIG. 4A, surgical table-410, computer-assisted device-420, and patient-430);
wherein the navigation system further comprises a trackable element for marking a plurality of feature points on the surgical object (paragraphs [0056] and [0072]); and
the navigation surgical system is configured to obtain a position of a target area on the surgical object relative to the robotic arm according to the plurality of feature points (paragraphs [0056] and [0072]).
Griffiths teaches that, if a patient is securely strapped to a surgical table, and one or more portions of the anatomy of the patient remain fixed relative to the top of the surgical table, any movement in the surgical table results in corresponding movement in the anatomy of the patient (paragraph [0072]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the secure attachment of a patient to a surgical table of Griffiths into the system for using infrared emitters and/or detectors to track the relative position of a surgical manipulator and a surgical table of Itkowitz in view of Al Jewad. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of monitoring the movement of a surgical instrument applied to a patient. A person of ordinary skill would understand the importance of monitoring and controlling the movement of a surgical instrument.
Regarding claim 19, Itkowitz in view of Al Jewad does not disclose a surgical-object fixing device. However, Griffiths further discloses:
further comprising determining a position of a target area on a surgical object relative to the robotic arm according to a plurality of feature points provided on the surgical object (paragraphs [0056] and [0072]); and
wherein the surgical object is fixed in position relative to the supporting device (paragraph [0072] and FIG. 4A, surgical table-410, computer-assisted device-420, and patient-430).
Griffiths teaches that, if a patient is securely strapped to a surgical table, and one or more portions of the anatomy of the patient remain fixed relative to the top of the surgical table, any movement in the surgical table results in corresponding movement in the anatomy of the patient (paragraph [0072]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the secure attachment of a patient to a surgical table of Griffiths into the system for using infrared emitters and/or detectors to track the relative position of a surgical manipulator and a surgical table of Itkowitz in view of Al Jewad. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of monitoring the movement of a surgical instrument applied to a patient. A person of ordinary skill would understand the importance of monitoring and controlling the movement of a surgical instrument.





Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Itkowitz in view of Al Jewad, as applied to claim 9 above, and further in view of O’Grady et al. (WO 2015/142802-A1, hereinafter O’Grady).
Regarding claim 10, Itkowitz does not disclose a camera and tracking markers. However, Al Jewad further discloses:
wherein each of the plurality of optical markers is a spherical reflective marker or a sticker-type reflective marker (paragraphs [0055-0056]). 
Al Jewad teaches that light emitted from and/or reflected by markers can be detected by a camera and used to monitor the location and movement of the marked objects (paragraph [0056]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the tracking markers of Al Jewad into the system for using infrared emitters and/or detectors to track the relative position of a surgical manipulator and a surgical table of Itkowitz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of monitoring the movement of a surgical instrument applied to a patient. A person of ordinary skill would understand the importance of monitoring and controlling the movement of a surgical instrument.
Itkowitz in view of Al Jewad does not disclose at least three optical markers arranged on a supporting device. However, O’Grady discloses a system for registering a manipulator assembly and a surgical table, including the following features:
wherein at least three optical markers are arranged on the supporting device (paragraphs [0080-0081] and FIG. 14B, surgical table-200, patient support surface-210, and fiducial markers-300).
O’Grady teaches that a surgical table should be marked with fiducial markers to compute the 3D pose of the operating table with respect to a camera (paragraphs [0080-0081]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the surgical table with fiducial markers of O’Grady into the system for using infrared emitters and/or detectors to track the relative position of a surgical manipulator and a surgical table of Itkowitz in view of Al Jewad. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of monitoring the location and movement of a surgical table. A person of ordinary skill would understand the importance of monitoring and controlling the movement of a surgical table.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667